Case 2:20-cv-10949-LVP-MJH ECF No. 32 filed 04/27/20          PageID.1037     Page 1 of 7



                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DISTRICT


JAMAAL CAMERON; RICHARD
BRIGGS; RAJ LEE; MICHAEL
CAMERON; MATTHEW
SAUNDERS, individually and on
behalf of all others similarly situated,
                                                      Case 2:20-cv-10949-LVP-MJH
        Plaintiffs,

v.

MICHAEL BOUCHARD, in his
official capacity as Sheriff of Oakland
County; CURTIS D. CHILDS, in his
official capacity as Commander of
Corrective Services; OAKLAND
COUNTY, MICHIGAN,

      Defendants.
__________________________________________________________________

                      DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                        MOTION TO ENFORCE STIPULATION

        Plaintiffs’ Motion to Enforce Stipulation seeks a “remedial order from the

Court addressing Defendants’ flagrant breach of paragraph 15(a)...” due to

instructions provided by “guards” that anyone who failed to wear their mask would

be sent to the “main jail building.” (Plaintiffs’ Motion, p. 3). Plaintiffs’ Motion lacks

factual and legal basis. Indeed, when Plaintiffs’ most recent allegations are fully

analyzed, the hypocrisy of Plaintiffs’ position is exposed.

        First, as discussed extensively in Defendants’ prior Motion for Reconsideration
Case 2:20-cv-10949-LVP-MJH ECF No. 32 filed 04/27/20        PageID.1038     Page 2 of 7




and Motion to Dismiss Plaintiffs’ Petition for Habeas Corpus, prison officials are

entitled to significant deference and the daily operation of prisons should not be

subject of federal court review. See Turner v Safley, 482 US 78, 85 (1987)(“Where

a... penal system is involved, federal courts have ... additional reason to accord

deference to the appropriate prison authorities”); Meachum v Fano, 427 US 215, 229

(1976)(“Federal courts do not sit to supervise state prisons, the administration of

which is of acute interest to the States”). Most importantly to Plaintiffs’ Motion,

prison officials maintain the authority to discipline and house its inmate population.

As the court in Bailey v. Decker, 2020 WL 1609505 (W.D. Tenn. Apr. 1, 2020) noted

earlier this month:

      the Court does not, in any event, have the authority to supervise
      classification and housing assignment of inmates. An inmate does not
      have a protected right to be assigned to a particular prison, security
      classification, or housing assignment. Olim v. Wakinekona, 461 U.S. 238
      (1983); Meachum v. Fano, 427 U.S. 215 (1976); Montanye v. Haymes,
      427 U.S. 236 (1976); Sandin, 515 U.S. at 484-87. Because
      “maintaining security, order, and discipline are essential goals of a
      corrections system,” prison officials are given wide latitude in the
      adoption and application of prison policies, and courts have
      deferred to judgments of prison officials in upholding these
      regulations.” Hayes v. Tennessee, 424 F. App'x 546, 549 (6th Cir.
      2011).

Bailey v. Decker, No. 19-1197-JDT-CGC, 2020 WL 1609505, at *8 (W.D. Tenn. Apr.

1, 2020)(emphasis supplied). Plaintiffs in the instant case seek to do exactly what the


                                          2
Case 2:20-cv-10949-LVP-MJH ECF No. 32 filed 04/27/20          PageID.1039     Page 3 of 7




Bailey court noted lacks legal basis. In their Motion, Plaintiffs implicitly contend they

are entitled to certain housing assignment regardless of circumstances and whether

they follow instructions and commands of jail officials. There is no legal basis for

such a position pursuant to well established United States Supreme Court authority.

Olim, Meachum, supra. Moreover, Plaintiffs’ allegation that jail officials lack the

ability to instruct inmates to wear a mask if they wish to remain in the East Annex in

order to maintain “security, order and discipline” has also been rejected by the Sixth

Circuit. Hayes, supra. Simply put, Plaintiffs’ Motion lacks legal basis and in reality

the relief requested has been previously rejected by the Supreme Court and Sixth

Circuit.

      Plaintiffs’ Motion also fails factually. Plaintiffs’ Motion fails to consider that

the declarant/Plaintiff, Michael Cameron, alleging inmates were threatened to wear

a mask or they risked transfer is housed in East Annex. (Exhibit A, Inmate Housing

History). The East Annex of OCJ is a dormitory facility with bunks rather than

traditional jail cells. (Exhibit B, Affidavit of Sgt. Ryan Terry, ¶ 3). The dormitory

style allows inmate freedom of movement within their assigned dorm. (Exhibit B, ¶

3). In light of the increased ability and additional freedom of movement, it is

considered a privilege for inmates to be housed in the East Annex. As of the present

date, the East Annex does not have a single inmate who has tested positive for

                                           3
Case 2:20-cv-10949-LVP-MJH ECF No. 32 filed 04/27/20          PageID.1040      Page 4 of 7




COVID-19. (Exhibit C, Affidavit of Curtis Childs, ¶ 3). In an attempt to maintain the

status quo with respect to COVID-19 (and to protect jail officials), inmates in the East

Annex are instructed to wear masks.

      Plaintiffs’ overly narrow interpretation of the Stipulation which precludes

Defendants from enforcing precautionary measures regarding COVID-19 is not only

hypocritical (the Court can easily anticipate Plaintiffs’ arguments if no instructions

were being provided to inmates regarding the use of masks) but was never agreed to,

or intended to be agreed to by Defendants. Such a narrow interpretation strips

Defendants of any ability to maintain security, discipline and order but also gives

inmates carte blanche ability to refuse any orders given to them by jail personnel. For

example, under Plaintiffs’ interpretation of the paragraph, OCJ would not able to

discipline an inmate who assaulted a jail official in the East Annex by transferring

them to a different location in the jail even if that transfer did not result in increased

exposure to COVID-19. Such an interpretation is absurd.

      By requiring inmates housed in East Annex to wear masks, the jail is using its

best efforts to limit exposure to inmates housed in a dormitory layout and to prevent

outbreak within the jail. Defendants’ interpretation of paragraph 15 of the Stipulation

prevents quid pro quo threats or retaliation to cells of the jail containing COVID-19

positive inmates. In other words, Defendants assert that paragraph 15 prevents them

                                            4
Case 2:20-cv-10949-LVP-MJH ECF No. 32 filed 04/27/20         PageID.1041     Page 5 of 7




from threatening to or retaliating by moving an inmate who has not tested positive for

COVID-19 to a cell where they would be placed with an inmate who has COVID-19.

Obviously, the consequences of such a transfer would be inappropriate and

Defendants have never initiated such a punitive threat and/or transfer.

      Plaintiffs’ Motion (and the allegation of Mr. Cameron) also fails to consider

that inmates who have tested positive for COVID-19 are quarantined and under lock

down in the Main Jail. As of the present date, the number of positive COVID-9 cases

has decreased to 9 inmates. (Exhibit C, ¶ 4). Most importantly, Plaintiffs fail to

acknowledge that there are portions and cells within the Main Jail that house inmates

who do not have COVID-19. Thus, instructing inmates in the East Annex such as Mr.

Cameron that they will be moved to the Main Jail if they fail to comply with lawful

orders will never result in a transfer to a cell containing an inmate(s) who has

previously tested positive as these individuals are quarantined. In the event OCJ was

unable to transfer inmates to entire housing areas that contain very limited areas/cells

where COVID-19 positive inmates are housed, OCJ would be foreclosed from

transferring inmates to approximately 2/3 of the jail for only 9 positive cases and thus

lose its ability to maintain discipline and order in areas such as the East Annex.

Moreover, OCJ would lose the ability to transfer inmates currently receiving

privileges by being housed in East Annex regardless if they commit serious

                                           5
Case 2:20-cv-10949-LVP-MJH ECF No. 32 filed 04/27/20           PageID.1042     Page 6 of 7




infractions or demonstrate other behavioral issues. Simply put, Plaintiffs’ assertion

is based on a false premise, attempts to strip jail officials of their inherent ability to

maintain order, security and discipline in the OCJ and, interestingly disrupts jail

efforts to prevent COVID-19 from spreading throughout the OCJ.

                                      CONCLUSION

      Plaintiffs’ Motion should be denied. To avoid further litigation regarding

paragraph 15 of the Stipulation, Defendants believe the Court should revise the

paragraph to prevent quid pro quo threats and/or retaliation of punitive transfer of

inmates who have not tested positive for COVID-19 to cells containing inmates that

have tested positive for COVID-19. Such a revision is not only pragmatic but reflects

the true intention of the parties.

      WHEREFORE, Defendants respectfully request that this Honorable Court deny

Plaintiffs’ Motion to Enforce Stipulation for the reasons set forth above.

                                     Respectfully submitted,

                                     POTTER DeAGOSTINO O’DEA & CLARK

                                     s/ STEVEN M. POTTER (P33344)
                                     Attorney for Defendants
                                     2701 Cambridge Court, Suite 223
                                     Auburn Hills, Michigan 48326
                                     (248) 377-1700
Dated: April 27, 2020                spotter@potterlaw.com


                                             6
Case 2:20-cv-10949-LVP-MJH ECF No. 32 filed 04/27/20                               PageID.1043           Page 7 of 7




                                         CERTIFICATE OF SERVICE

      I hereby certify that on April 27, 2020, I electronically filed the foregoing paper with the Clerk of the
      Court using the ECF system which will send notification of such filing to the attorneys of record, and
      I hereby certify that I have mailed by United States Postal Service the paper to the following non-ECF
      participants: N/A.

                                            /s/ STEVEN M. POTTER (P33344)
                                            Attorney for Defendants
                                            2701 Cambridge Court, Suite 223
                                            Auburn Hills, Michigan 48326
                                            (248) 377-1700
                                            spotter@potterlaw.com




                                                         7
